      3:20-cv-01552-JMC           Date Filed 09/18/20   Entry Number 170       Page 1 of 5




                          UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                               COLUMBIA DIVISION




MARY T. THOMAS, et al.,

                                                            Case No. 3:20-cv-01552-JMC
                    Plaintiffs,
             v.                                             Plaintiffs’ Motion to Allow Video
                                                            Testimony

MARCI ANDINO, et al.,

                    Defendants.




        Plaintiffs Mary Thomas, Nea Richard, The Family Unit, Inc., and South Carolina State

 Conference of the NAACP (collectively, “Plaintiffs”) submit this motion to allow the testimony

 of Brenda C. Murphy, Nea Richard, Brenda C. Williams, Sharon Bell, and Dorothy Scott by

 videoconference due to the ongoing COVID-19 pandemic.

                                        INTRODUCTION

        Trial in this matter begins on September 22, 2020. Plaintiffs intend to call the following

 fact witnesses: Mary Thomas, Brenda C. Murphy, Nea Richard, Brenda C. Williams, Sharon Bell,

 Dorothy Scott. Plaintiffs also intend to call experts Dr. Courtney D. Cogburn, Dr. Willaim S.

 Cooper, Dr. Arthur L. Reingold, and John C. Ruoff. All intend to testify by video due to ongoing

 concerns related to the COVID-19 pandemic. Defendants have informed Plaintiffs they do not

 oppose Mary Thomas or the expert witnesses testifying by video, but they oppose video testimony

 from Brenda C. Murphy, Nea Richard, Brenda C. Williams, Sharon Bell, and Dorothy Scott.
      3:20-cv-01552-JMC           Date Filed 09/18/20         Entry Number 170           Page 2 of 5




                                              ARGUMENT

         The COVID-19 pandemic continues to seriously affect daily life in South Carolina. In

just the past week, the average number of new cases reported daily in South Carolina has increased

by 23% from the average two weeks earlier.1 Coming into contact with another person outside

one’s household still poses serious health risks, especially for those in high risk categories.

Because of this serious danger, Plaintiffs intend to call Brenda C. Murphy, Nea Richard, Brenda

C. Williams, Sharon Bell, and Dorothy Scott to testify by videoconference.

        The Federal Rules of Civil Procedure set out the circumstances under which a witness may

testify via video at trial. While Rule 43 states that “[a]t trial, the witnesses’ testimony must be

taken in open court unless a federal statute, the Federal Rules of Evidence, these rules, or other

rules adopted by the Supreme Court provide otherwise,” it provides an exception for video

testimony under certain circumstances: “[f]or good cause in compelling circumstances and with

appropriate safeguards, the court may permit testimony in open court by contemporaneous

transmission from a different location.” Fed. R. Civ. P. 43(a).

        As this Court recognized in a ruling just a week ago, a witness’s “concerns about testifying

in person during the time of COVID-19 demonstrate good cause and compelling circumstances to

allow [the witness] to testify at trial by videoconference.” Sentry Select Ins. Co. v. Maybank Law

Firm, LLC, No. 5:15-CV-04984-JMC, 2020 WL 5441305, at *2 (D.S.C. Sept. 10, 2020); see also

In re RFC & ResCap Liquidating Tr. Action, 444 F. Supp. 3d 967, 971–72 (D. Minn. 2020)

(“Under the circumstances, COVID-19’s unexpected nature, rapid spread, and potential risk

establish good cause for remote testimony. Indeed, one court faced with a request for a temporary

restraining order addressing the movement of patients infected with COVID-19 considered the


1
  “South Carolina Covid Map and Case Count,” The New York Times, last accessed September 17, 2020, available
at https://www.nytimes.com/interactive/2020/us/south-carolina-coronavirus-cases.html.
                                                      2
     3:20-cv-01552-JMC          Date Filed 09/18/20      Entry Number 170        Page 3 of 5




virus to pose a ‘threat of an immediate and irreparable injury.’”) (citation omitted). “[C]onducting

a bench trial via videoconference satisfies the requirement that [] proceedings take place in open

court.” Gould Elecs. Inc. v. Livingston Cty. Rd. Comm’n, --- F. Supp. 3d ---, No. 17-cv-1130, 2020

WL 3717792, at *3 (E.D. Mich. June 30, 2020).

       Each witness fears the immediate and irreparable injury that COVID-19 poses. Their

individual reasons for testifying by video, which were provided to Defendants’ counsel follow:


         Witness                          Characteristics why should appear remotely
 Sharon Bell                 Ms. Sharon Bell has diabetes and heart disease and is therefore at high
                             risk of severe illness from COVID-19. She fears exposure to COVID-
                             19 from leaving her home and wishes to avoid increased risk of
                             exposure.

 Brenda C. Murphy            Ms. Brenda C. Murphy is over the age of 65, which puts her at
                             increased risk of severe illness from COVID-19, has multiple
                             underlying health conditions, and wishes to avoid increased risk to
                             exposure to COVID-19.


 Nea Richard                 Ms. Richard is aware that people have varying degrees of risk
                             tolerances and take different safety precautions regarding COVID-19.
                             Therefore, she avoids unnecessary travel to places that put her in close
                             proximity to individuals she does not know.


 Dorothy Scott               Ms. Dorothy Scott is over the age of 65 and has lupus. She is very
                             concerned about her exposure to COVID-19 and does not want to
                             appear in person at trial for that reason.

 Brenda C. Williams          Dr. Brenda C. Williams is over the age of 65, has multiple underlying
                             health conditions, and wishes to avoid potential exposure to COVID-
                             19.




These legitimate concerns demonstrate good cause and compelling circumstances to allow all five

witnesses to testify via videoconference at trial.

                                                     3
     3:20-cv-01552-JMC         Date Filed 09/18/20   Entry Number 170      Page 4 of 5




       WHEREFORE, Plaintiffs respectfully request an order allowing the testimony of

Brenda C. Murphy, Nea Richard, Brenda C. Williams, Sharon Bell, and Dorothy Scott at trial to

be take via videoconference.



Dated: September18, 2020                    Respectfully Submitted,
Adriel I. Cepeda Derieux                    __/s/ Susan K. Dunn___________
Dale E. Ho                                  Susan K. Dunn (Fed. Bar #647)
Sophia Lin Lakin                            American Civil Liberties Union
Theresa J. Lee                              of South Carolina
Ihaab Syed                                  Charleston, SC 29413-0998
American Civil Liberties Union              Tel.: (843) 282-7953
Foundation                                  Fax: (843) 720-1428
125 Broad Street, 18th Floor                sdunn@aclusc.org
New York, NY 10004
Tel.: (212) 549-2500                        Attorneys for Plaintiffs
acepedaderieux@aclu.org
dho@aclu.org
isyed@aclu.org

Deuel Ross
J. Zachery Morris
Kevin Jason
NAACP Legal Defense &
Educational Fund, Inc.
40 Rector Street, 5th Floor
New York, NY 10006
Tel.: (212) 965-2200
dross@naacpldf.org

LaRue Robinson
Skyler Silvertrust
Willkie Farr & Gallagher LLP
300 North LaSalle Street
Chicago, IL 60654
Tel.: (312) 728 9000
lrobinson@willkie.com
ssilvertrust@willkie.com

Peter Lieb
Kyle Burns
M. Annie Houghton-Larsen
Romane Paul*

                                              4
     3:20-cv-01552-JMC      Date Filed 09/18/20   Entry Number 170   Page 5 of 5




Willkie Farr & Gallagher LLP
787 Seventh Avenue
New York, NY 10019-6099
Tel.: (212) 728 8000
kburns@willkie.com

*Motion for admission Pro Hac Vice
forthcoming




                                           5
